WOOD, J., (after stating the facts). Appellees alleged in their answer that England conveyed the lots in controversy to R. E. Robins and that Robins had no notice of plaintiff’s claim to the property. They alleged that they were innocent purchasers for value without any notice of plaintiffs’ claim; that Robins and those claiming the title under him had been in the adverse, notorious, peaceful and continuous possession of the property for more than twenty-five years. The appellants in their reply denied that England conveyed or could convey the land to Robins in the years 1895 and 1896; they denied that said title ever vested in Robins; and denied that he ‘ ‘ took possession of the same with knowledge of plaintiff’s ownership thereof.” They also denied that appellee George W. Morris acquired no title from will or mesne conveyances from Robins. But we did not find in appellants’ reply to the answer as abstracted that they anywhere denied that Robins went into possession of the property after his purchase of the same from John C. England in the years 1895 and 1896 as alleged in appellees’ answer nor do appellants specifically deny that the appellees, defendants below, were innocent purchasers for value as alleged in their answer, but even if these allegations had been denied and the issue raised as to the possession of R. E. Robins and as to whether the appellees were innocent purchasers of the property, the evidence of George W. Morris shows that the appellees were innocent purchasers. Appellee George W. Morris testified that at the time he purchased the property, R. E. Robins had been in possession of the same for ten or twelve years. McFadden from whom he purchased claimed under Robins and the undisputed evidence shows that appellees had been in possession exercising ownership over the property from the time of their purchase until the bringing of this suit. The testimony of Morris shows that he had paid $650 for the property. Therefore, even though it be conceded that John C. England, the common source of title, had conveyed to Mrs. Mattie Spaulding, the mother of the appellants, the property in controversy before he conveyed the same property to Eobins, if he did convey the same to Eobins, nevertheless the undisputed evidence shows that the deed of Mrs. Spaulding was not placed .upon the record. While Morris testified that he knew that Mrs. Spaulding had possession of the property at the time of her death, his testimony further shows that no one claiming under her had been in possession of the property since her death, but to the contrary that the property at the time of his purchase had been in possession of those under whom appellees claimed title. The proof shows that George W. Morris at the time of his purchase had neither actual nor constructive notice of any title in the appellants. The possession of the land by the appellants’ mother at the time of her death and the fact that appellants were minor children living with the mother at that time would not be notice to appellee George W. Morris that they had any title or claim of title at the time of his purchase many years thereafter. Inasmuch as those under whom appellees claimed title had been in possession of the lands for ten or twelve years at the time appellee George W. Morris purchased same, he had the right to assume that they were the owners thereof and had the right to convey the same. Appellee G. W. Morris held under Eobins who held under John C. England who had the record title. Between appellants and appellees upon this state of facts appellee George W. Morris was not bound to go behind the grantor’s possession to make inquiry as to the title. We find nothing in the circumstances presented in the record to justify us in concluding that the testimony of the appellee George W. Morris is unworthy of belief. Such being the case his testimony shows clearly that he was an innocent purchaser for value without notice. Therefore, his title and the title of those claiming under him is impregnable against the attack made on it by tbe appellants. See Rubel v. Parker, 107 Ark. 314-321. The decree is affirmed.